 



Exhibit 10.2
(GARDNER DENVER LOGO) [c24156c2415600.gif]

     
 
  Gardner Denver, Inc.
 
  Incentive Stock Option Agreement

  RECIPIENT:   SHARES:   PURCHASE PRICE:   GRANT DATE:   EXPIRATION DATE:      
           

This Agreement is made between Gardner Denver, Inc., a Delaware corporation,
having its principal executive office in Quincy, Illinois (the “Company”), and
the undersigned, an employee of the Company or a subsidiary of the Company (the
“Employee”).
The parties have agreed as follows:

1.   Pursuant to the Gardner Denver, Inc. Long-Term Incentive Plan, as amended,
(the “Plan”), the Company grants to the Employee an incentive option to purchase
the number of shares of the Company’s common stock, par value $0.01 per share
(the “Shares”), specified above, at the price specified above, subject to the
following conditions:

  (a)   Subject to Sections 2 and 3, the option rights shall be exercisable only
if and after the Employee shall have remained in the employ of the Company for
one year from the date of grant of this option (the “Grant Date”), at which time
such rights shall become exercisable to the extent of 33 1/3% of the aggregate
number of Shares specified above, which percentage shall increase to 66 2/3% of
such number after two years from the Grant Date and 100% of such number after
three years from the Grant Date.     (b)   Subject to Sections 2 and 3, the
option rights shall be exercisable only by the Employee and only if the Employee
has remained continuously in the employ of the Company from the Grant Date.    
(c)   The option rights shall expire at the Expiration Date specified above, or
at such earlier time as may be provided by Section 2, 3 or 14, or by cash
payments made in complete or partial cancellation pursuant to Section 9, and
such option rights shall not be exercisable after such expiration.

2.   Option rights shall terminate if the Employee shall cease to be employed by
the Company, as follows:

  (a)   If such cessation of employment is occasioned by any reason other than
retirement, disability or death, the option rights shall terminate immediately;
    (b)   If such cessation of employment is occasioned by retirement in
accordance with any retirement plan of the Company then in effect, then the
Employee at any time within five years following such retirement (but not after
the Expiration Date) may exercise the option rights to the extent of 100% of the
Shares covered by this option (notwithstanding the extent to which the Employee
otherwise was entitled to exercise the same immediately prior to such
retirement), and     (c)   If such cessation of employment is occasioned by the
Employee’s disability, then the Employee at any time within five years following
such cessation of employment (but not after the Expiration Date) may exercise
the option rights to the extent of 100% of the Shares covered by this option
(notwithstanding the extent to which the Employee otherwise was entitled to
exercise the same immediately prior to such cessation of employment).

3.   If the Employee shall die while in the employ of the Company or shall die
within the five-year period during which the option rights may be exercised
following retirement or disability, then within the year next succeeding the
Employee’s death (but not after the Expiration Date), the person entitled by
will or the applicable laws of descent and distribution may exercise the option
rights to the extent of 100% of the Shares covered by this option
(notwithstanding the extent to which the Employee otherwise was entitled to
exercise the same immediately prior to death).   4.   This option may be
exercised by delivering to the Company at its principal executive office
(directed to the attention of the Corporate Secretary, or if the Corporate
Secretary is the employee concerned, then to the attention of the President or a
Vice President) a written notice, signed by the Employee or a person entitled to
exercise the option, as the case may be, of the election to exercise the option
and stating the number of Shares in respect of which it is then being exercised.
The option shall be deemed exercised as of the date the Company receives such
notice. As an essential part of such notice, it shall be accompanied by payment
of the full purchase price of the Shares then being purchased. In the event the
option shall be exercised by any person other than the Employee, such notice
shall be accompanied by appropriate evidence of the right of such person to
exercise the option. Payment of the full purchase price may be made in (a) cash,
(b) Shares, or (c) any combination of cash and Shares, provided that any Shares
used by the Employee in payment of the purchase price must have been held by the
Employee for a period of more than six months, and provided further that the
Company reserves the right to prohibit the use of Shares as payment of the
purchase price. Shares used in payment of the purchase price shall be valued at
the closing price of such Shares on the composite tape of the New York Stock
Exchange or as reported in the consolidated transaction reporting system for the
date of exercise. Upon the proper exercise of the option, the Company shall
issue in the name of the person exercising the option, and deliver to such
person, a certificate or certificates for the Shares purchased, or shall
otherwise properly evidence the purchase of such Shares in the Company’s stock
records. The Employee shall have no rights as a stockholder in respect of any
Shares as to which the option shall not have been effectively exercised as
provided in this Agreement.   5.   This option shall not be exercisable if such
exercise would violate (a) any applicable requirement under the Securities Act
of 1933, as amended (the “Act”), the Securities Exchange Act of 1934, as
amended, or the listing requirements of any stock exchange; (b) any applicable
state securities law; or (c) any other applicable legal requirement.      
Furthermore, if a registration statement with respect to the Shares to be issued
upon the exercise of this option is not in effect or if counsel for the Company
deems it necessary or desirable in order to avoid possible violation of the Act,
the Company may require, as a

 



--------------------------------------------------------------------------------



 



    condition to its issuance of the Shares, the delivery to the Company of a
commitment in writing by the person exercising the option that at the time of
such exercise it is the person’s intention to acquire such Shares for the
person’s own account for investment only and not with a view to, or for resale
in connection with, the distribution of such Shares, that such person
understands that the Shares may be “restricted securities” as defined in
Rule 144 issued under the Act, and that any resale, transfer or other
disposition of the Shares will be accomplished only in compliance with Rule 144,
the Act, or other or subsequent applicable rules and regulations under the Act.
The Company may place on the certificates evidencing such Shares an appropriate
legend reflecting such commitment and the Company may refuse to permit transfer
of such Shares until it has been furnished evidence satisfactory to it that no
violation of the Act or the applicable rules and regulations would be involved
in such transfer.

6.   The Employee acknowledges that this option has been granted in anticipation
of future services being rendered by the Employee to the Company. In
consideration of the granting of this option by the Company, the Employee agrees
to remain in the employ of the Company for a period of not less than one year
from the Grant Date unless during that period the Employee’s employment ceases
on account of disability, retirement in accordance with a retirement plan of the
Company, or with the consent of the Company. Nothing contained in this Agreement
shall limit or restrict any right the Company would otherwise have to terminate
the employment of the Employee.   7.   This option and the related option rights
are not assignable or transferable or subject to any disposition of the Employee
otherwise than by will or by the laws of descent and distribution.   8.   The
Company and Employee agree that any claim, dispute or controversy arising under
or in connection with this Agreement (including, without limitation, any such
claim, dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s employee benefit plans, policies
or programs) shall be resolved solely and exclusively by binding arbitration.
The arbitration shall be held in the city of St. Louis (or at such other
location as shall be mutually agreed by the parties). The arbitration shall be
conducted in accordance with the Expedited Employment Arbitration Rules (the
“Rules”) of the American Arbitration Association (the “AAA”) in effect at the
time of the arbitration, except that the arbitrator shall be selected by
alternatively striking from a list of five arbitrators supplied by the AAA. All
fees and expenses of the arbitration, including a transcript if either requests,
shall be borne equally by the parties. If Employee prevails as to any material
issue presented to the arbitrator, the entire cost of such proceedings
(including, without limitation, Employee’s reasonable attorneys’ fees) shall be
borne by the Company. If Employee does not prevail as to any material issue,
each party will pay for the fees and expenses of its own attorneys, experts,
witnesses, and preparation and presentation of proofs and post-hearing briefs
(unless the party prevails on a claim for which attorney’s fees are recoverable
under the Rules). Any action to enforce or vacate the arbitrator’s award shall
be governed by the Federal Arbitration Act, if applicable, and otherwise by
applicable state law. If either the Company or Employee pursues any claim,
dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorney’s fees related to such action. Notwithstanding the
provisions of this paragraph, either party may seek injunctive relief in a court
of competent jurisdiction, whether or not the case is then pending before the
panel of arbitrators. Following the court’s determination of the injunction
issue, the case shall continue in arbitration as provided herein.   9.   If a
Change of Control occurs during the term of this Agreement, any stock option
which is not exercisable in full shall be entitled, in lieu of the exercise of
the portion of the stock option which is not exercisable, to obtain a cash
payment in an amount equal to the difference between the option price of such
stock option to be determined pursuant to Section 21 of the Plan..   10.   For
purposes of this Agreement, employment by a parent or subsidiary of or a
successor to the Company shall be considered employment by the Company.   11.  
The Committee shall have authority, subject to the express provisions of the
Plan, to construe this Agreement and the Plan, to establish, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
in the judgment of the Committee necessary or desirable for the administration
of the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in this Agreement in the manner and
to the extent it shall deem expedient to carry the Plan into effect. All action
by the Committee under the provisions of this paragraph shall be conclusive for
all purposes.   12.   The Employee agrees to notify the Company promptly of the
disposition, whether by sale, exchange or otherwise, of any Shares acquired
pursuant to the exercise of this option if such disposition occurs within one
year from the acquisition of the Shares. Such notice shall state the date and
manner of disposition and the proceeds, if any, received by the Employee.   13.
  This Agreement and the option granted under this Agreement shall be subject to
all of the provisions of the Plan as are in effect from time to time, which
provisions of the Plan shall govern if there is any inconsistency between this
Agreement and the Plan.   14.   The Committee in its sole discretion, may
require the Employee to forfeit immediately, without consideration from the
Company, any portion of the option (including the right to purchase the
underlying shares of Common Stock relating to such portion) which was not
exercised prior to any of the following events: (a) the Employee, as individual
or as a partner, employee, agent, advisor, consultant or in any other capacity
of or to any person, firm, corporation or other entity, directly or indirectly,
carries on any business, or becomes involved in any business activity,
competitive with the Company or any subsidiary, in violation of the Company’s
Code of Ethics and Business Conduct (CP-10-002); (b) the Employee solicits or
entices any other employee of the Company or its affiliates to leave the Company
or its affiliates to go to work for any other business or organization which is
in direct or indirect competition with the Company or any of its affiliates, or
requests or advises a customer or client of the Company or its affiliates to
curtail or cancel such customer’s business relationship with the Company or its
affiliates; or (c) the Employee fails to abide by the contractual terms of the
Employee Nondisclosure Agreement and/or Invention Assignment Agreement,

2



--------------------------------------------------------------------------------



 



    as applicable, which were executed in accordance with the Company’s Security
of Confidential and Proprietary Information Policy (CP-10-013) during the
Employee’s employment with the Company; or (c) the Employee solicits.   15.  
The community interest, if any, of any spouse of the Employee in any of the
Options shall be subject to all of the terms, conditions and restrictions of
this Agreement and the Plan, and shall be forfeited and surrendered to the
Company upon the occurrence of any of the events requiring the Employee’s
interest in such Options to be so forfeited and surrendered pursuant to this
Agreement.   16.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.   17.   This Agreement sets forth the
entire agreement, and supersedes all other agreements and understandings,
whether oral or written, by and between the parties relating to the subject
matter hereof.

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Long-Term Incentive Plan as amended and the Incentive Stock Option
Agreement.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE OPTIONS SUBJECT TO THIS OPTION
AWARD SHALL VEST AND BECOME EXERSIZABLE, IF AT ALL, ONLY DURING THE PERIOD OF
EMPLOYEE’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED IN THIS AGREEMENT
(NOT THROUGH THE ACT OF BEING GRANTED THE OPTIONS). THE EMPLOYEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER
UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE OPTION AWARDS OR CONTINUATION OF
EMPLOYEE’S SERVICE TO THE COMPANY. The Employee acknowledges receipt of a copy
of the Plan, represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts the Option Award subject to all of the terms and
provisions hereof and thereof, including the mandatory Dispute Resolution
Procedure. The Employee has reviewed this Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of this Agreement
and the Plan.

                  GARDNER DENVER, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                EMPLOYEE    
 
                Signed:    
 
           
 
  Dated:        
 
           

3